Holden, J.,
delivered the opinion of the court.
After a careful consideration of the record in this case, we think the judgment of the lower court as to liability is right and must be affirmed; but we are of opinion the amount of the damages assessed, eight thousand dollars, is excessive, and may have been induced by the erroneous instruction No. 2 given the plaintiff below, which told the jury they could fix the damages at any amount not to exceed the amount (ten thousand dollars) sued for, which assessment, if made, would have been excessive. A. & V. R. R. Co. v. Dennis (Miss.) 91 So. 4.
If the appellee will enter a remittitur reducing the amount to six thousand dollars, the judgment will be affirmed ; otherwise it will be reversed as to amount of damages only.

Affirmed with remittitur.